Title: John Adams to Abigail Adams, 17 February 1777
From: Adams, John
To: Adams, Abigail


     
      Baltimore Feb. 17. 1777
     
     It was this Day determined, to adjourn, tomorrow Week to Philadelphia.
     How, as you know my opinion always was, will repent his mad march through the Jersies. The People of that Commonwealth, begin to raise their Spirits exceedingly, and to be firmer than ever. They are actuated by Resentment now, and Resentment coinciding with Principle is a very powerfull Motive.
     I have got into the old Routine of War Office and Congress, which takes up my Time in such a manner that I can scarce write a Line. I have not Time to think, nor to speak.
     There is an united States Lottery abroad. I believe you had better buy a Tickett and make a Present of it to our four sweet ones, not for­getting the other sweet one. Let us try their Luck. I hope they will be more lucky than their Papa has ever been, or ever will be.
     I am as well as can be expected. How it happens I dont know nor how long it will last. My Disposition was naturally gay and chearfull, but the awful Prospects I have ever had before me, and these cruel Times will make me melancholly. I who would not hurt the Hair of the Head of any Animal, I who am always made miserable by the Misery of every sensible being, that comes to my Knowledge, am obliged to hear continual Accounts of the Barbarities, the cruel Murders in cold Blood, even by the most tormenting Ways of starving and freezing, committed by our Enemies, and continual Accounts of the Deaths and Diseases contracted by our People by their own Imprudence.
     These Accounts harrow me beyond Description.
     These incarnate Daemons say in great Composure, “that Humanity is a Yankey Virtue.—But that they are governed by Policy.”—Is there any Policy on this side of Hell, that is inconsistent with Humanity? I have no Idea of it. I know of no Policy, God is my Witness but this—Piety, Humanity and Honesty are the best Policy.
     Blasphemy, Cruelty, and Villany have prevailed and may again. But they wont prevail against America, in this Contest, because I find the more of them are employed the less they succeed.
    